—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated June 12, 1997, which granted the motion of the defendant Catholic Medical Center of Brooklyn and Queens, St. Mary’s Hospital Division, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that there were no issues of fact with respect to whether the defendant Catholic Medical Center of Brooklyn and Queens, St. Mary’s Hospital Division (hereinafter the Hospital) was vicariously liable for the acts committed by its employee (see, Mataxas v North Shore Univ. Hosp., 211 AD2d 762; Kirkman v Astoria Gen. Hosp., 204 AD2d 401; Heindel v Bowery Sav. Bank, 138 AD2d 787). In addition, even though an employer can be held liable under a theory of negligent supervision where it cannot be held vicariously liable, there was no evidence submitted by the plaintiff to establish that the Hospital was aware or should have been aware of the employee’s propensity for the conduct which allegedly caused the plaintiff’s injury (see, Kenneth R. v Roman Catholic Diocese, 229 AD2d 159, cert denied 522 US 967; Mataxas v North Shore Univ. Hosp., supra; Kirkman v Astoria Gen. Hosp., supra). Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.